DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 25 February 2020 has been considered.
	Claims 2-15, 17, 18, 21-43, 45, 47-50, 52-55, 59-61, 63, 68, 71-73 and 75 have been cancelled.  Claims 1, 16, 19, 20, 44, 46, 51, 56-58, 62, 64-67, 69, 70, 74 and 76 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 64 is indefinite in its recitation of “a diphosphate-fructose-6-phosphate 1-phosphotransferase (PFP, EC 2.7.1.90) because one cannot ascertain if the characteristics “PFP, EC 2.7.1.90” are required limitations of the claim or whether they are merely possible embodiments within the scope of the claim.
	Claim 65 is indefinite in its recitation of “phosphofructokinase 1 (EC 2.7.1.11, pfkA, BUME_09340) because one cannot ascertain if the characteristics “EC 2.7.1.11, pfkA, BUME_09340” are required limitations of the claim or whether they are merely possible embodiments within the scope of the claim.
	Claim 66 is indefinite in its recitation of “acetyl-CoA acetyltransferase gene (thlA, EC 2.3.1.9, BUME_07140) because one cannot ascertain if the characteristics “thlA, EC 2.3.1.9, BUME_07140” are required limitations of the claim or whether they are merely possible embodiments within the scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 44, 57, 58, 67, 69, 70 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020).
	Saville et al. describe recombinant microorganisms engineered for enhanced production of a desired amino acid, as well as biomass and compositions comprising the microorganisms for uses such as animal feed (abstract; paragraphs [0014], [0088]).  The recombinant host cell can be a C1 metabolizing microorganism (i.e., it can fix CO2) such as syngas metabolizing bacteria such as Clostridium, Eubacterium, Acetogenium, Acetobacterium, Acetoanaerobium, and Butyribacterium, including Butyribacterium methyltrophicum, many of which are also acetogens (paragraph [0053]).  The recombinant microorganisms can be cultured in a fermentation medium comprising a carbon source and a nitrogen source to produce biomass, and the culturing can be performed under anaerobic conditions (paragraphs [0068], [0073], [0174]).  The recombinant microorganisms can be constructed and cultured so as to produce in excess of 6wt% lysine based on total protein content (see, for example, the results in Figure 3).
	While a working embodiment is not described by Saville et al. is not described in which a proteinic biomass contains a Clostridia bacteria and at least 6wt% lysine based on total protein content, such an embodiment would have nevertheless been obvious to one of ordinary skill in the art since Saville et al. describes each of the claimed elements for use in a proteinic biomass.

Claims 44, 46, 57, 58, 67, 69, 70, 74 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020) in view of Metcalf & Eddy (published 2003).
Saville et al. has been discussed above.  Saville et al. do not explicitly describe the protein content of the proteinic biomass or a biomass generation yield of greater than 35 gm of biomass per 100 gm of carbon source consumed.  However, Metcalf & Eddy describe that bacterial cells typical contain about 55% of protein relative to dry cell weight.  Therefore, one would expect that the protein content of the Clostridia cell mass of Saville et al. would be at least 55% of protein relative to dry cell weight.  In addition, Saville et al. also teach the removal of lipid from the bacterial cell mass which would further raise the % of protein content (see, for example, paragraph [0162]).  In addition, Saville et al. teach culturing the recombinant microorganism in a medium containing a carbon source and optimizing conditions for producing the desired amino acid and content of bacterial biomass (paragraphs [0068]-[0079]; [0162], [0167], [0183]) and, therefore, it would have been obvious to one of ordinary skill in the art to have optimized conditions for producing biomass such as a yield of greater than 35 gm of biomass per 100 gm of carbon source produced.

Claims 1, 16, 19, 20, 44, 46, 51, 57, 58, 67, 69, 70, 74 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020) in view of Takeshita et al. (US Publication No. 2011/0003347 – see the IDS filed 25 February 2020) and Metcalf & Eddy (published 2003).
Saville et al. and Metcalf & Eddy have been discussed above.  Those references do not describe a protein biomass preparation comprising a Clostridia microorganism expressing an aspartate kinase with reduced inhibition by lysine.
Takeshita et al. describe the production of a desired substance such as lysine by fermentation by a microorganism (paragraph [0047]).  Lysine production can be increased by transforming the host bacteria with a gene encoding a mutant aspartate kinase which is resistant to inhibition by lysine (paragraph [0121]).
It would have been obvious to one of ordinary skill in the art to have transformed the host microorganism of Saville et al. with a gene encoding an aspartate kinase which is resistant to inhibition by lysine because Takeshita et al. teach that such a genetic modification would be expected to increase the production of lysine by the host microorganism.

Claims 1, 16, 19, 20, 44, 46, 51, 57, 58, 64, 67, 69, 70, 74 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020) in view of Takeshita et al. (US Publication No. 2011/0003347 – see the IDS filed 25 February 2020), Metcalf & Eddy (published 2003), and Schwender (WO 2016/007490 – see the IDS filed 25 February 2020).
Saville et al., Takeshita et al. and Metcalf & Eddy have been discussed above.  Those references do not describe a host microorganism which expresses diphosphate-fructose-6-phosphate 1-phosphotransferase.
Schwender et al. describe methods for increasing the oil content of cells (abstract).  The expression of diphosphate-fructose-6-phosphate 1-phosphotransferase was found to positively correlate with lipid accumulation (paragraphs [12] and [104]).
It would have been obvious to one of ordinary skill in the art to have expressed a gene encoding diphosphate-fructose-6-phosphate 1-phosphotransferase in the host cell of Saville et al. because Schwender et al. teach that the advantage of increased lipid accumulation in the host cell would be expected.

	Claim 44, 56-58, 67, 69, 70 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020) in view of Peng et al. (PLoS One, 20 September 2016, Vol. 11, e0162861, pp. 1-14 – see the IDS filed 25 February 2020).
	Saville et al. has been discussed above.  That reference does not describe a host bacteria which expresses the gene pfaE.
	Peng et al. describe the production of docosahexaenoic acid (DHA) in a recombinant bacteria (abstract).  Expression of pfaE in recombinant bacteria resulted in the production of high amounts of DHA (abstract; Figures 1 and 2).
	It would have been obvious to one of ordinary skill in the art to have expressed a pfaE gene in the host cell of Saville et al. because Peng et al. teach that the advantage of increased DHA accumulation in the host cell would be expected.

	Claim 44, 57, 58, 62, 67, 69, 70 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020) in view of Mizraki et al. (US Publication No. 2016/0326485 – see the IDS filed 25 February 2020).
	Saville et al. has been discussed above.  That reference does not describe a proteinic biomass comprising a digestibility-enhancing enzyme such as a protease.
	Mizraki et al. describe bacteria for processing lignocellulose (abstract).  Integration of genes encoding cellulase into bacteria is reported to increase efficiency of alfalfa silage fermentation (paragraph [0179]).
	It would have been obvious to one of ordinary skill in the art to have included a protease in the proteinic biomass of Saville et al. because Mizraki et al. teach that the advantage of an improved animal feed such as increased efficiency of alfalfa silage fermentation would be expected.

	Claim 44, 57, 58, 65, 67, 69, 70 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020) in view of Bestel-Corre et al. (US Publication No. 2007/0087403).
	Saville et al. has been discussed above.  That reference does not describe a host bacteria in which phosphofructokinase 1 has been deleted.
	Bestel-Corre et al. teach the advantage of limiting NADPH-oxidizing activities in microorganisms which produce molecules resulting from NADPH-consuming pathways (abstract).  Appropriate microorganisms include Clostridium sp. which produce amino acids such as lysine (paragraphs [0011], [0015], [0057]; Claims 10 and 13).  The desired result of limiting NADPH-oxidizing activity can be achieved by deletion of one or more genes encoding phosphofructokinase such as pfkA or PFK1 (paragraphs [0041], [0049]; Claim 4).
	It would have been obvious to one of ordinary skill in the art to have deleted a gene encoding phosphofructokinase 1 from the host cell of Saville et al. because Bestel-Corre et al. teach that the advantage of improved production of lysine by the host cell would be expected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44, 46, 57, 58, 67 and 74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/067784. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘784 application recite species within the scope of Claims of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 44, 46, 57, 58, 67, 69, 70, 74 and 76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/067784 in view of Saville et al. (US Publication No. 2015/0197779 – see the IDS filed 25 February 2020).  The claims of the ‘784 application do not recite culturing a Clostridia microorganism in a fermentation medium comprising a carbon source and a nitrogen source, culturing under anaerobic conditions, or a biomass generation yield of greater than 35 gm of biomass per 100 gm of carbon source consumed.  Saville et al. describe recombinant microorganisms engineered for enhanced production of a desired amino acid, as well as biomass and compositions comprising the microorganisms for uses such as animal feed (abstract; paragraphs [0014], [0088]).  The recombinant host cell can be a C1 metabolizing microorganism (i.e., it can fix CO2) such as syngas metabolizing bacteria such as Clostridium, Eubacterium, Acetogenium, Acetobacterium, Acetoanaerobium, and Butyribacterium, including Butyribacterium methyltrophicum, many of which are also acetogens (paragraph [0053]).  The recombinant microorganisms can be cultured in a fermentation medium comprising a carbon source and a nitrogen source to produce biomass, and the culturing can be performed under anaerobic conditions (paragraphs [0068], [0073], [0174]).  It would have been obvious to have cultured the Clostridia microorganism recited by the claims of the ‘784 application in a fermentation medium comprising a carbon source and a nitrogen source, and to have performed the culturing under anaerobic conditions because Saville et al. teach that such conditions are useful in preparing a proteinic biomass of a Clostridia microorganism.  Saville et al. also teach culturing the recombinant microorganism in a medium containing a carbon source and optimizing conditions for producing the desired amino acid and content of bacterial biomass (paragraphs [0068]-[0079]; [0162], [0167], [0183]) and, therefore, it would have been obvious to have optimized conditions for producing biomass such as a yield of greater than 35 gm of biomass per 100 gm of carbon source produced.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 16, 19, 20, 44, 46, 51, 57, 58, 67 and 74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/067784 in view Takeshita et al. (US Publication No. 2011/0003347 – see the IDS filed 25 February 2020).  The claims of the ‘784 application do not recite a protein biomass preparation comprising a Clostridia microorganism expressing an aspartate kinase with reduced inhibition by lysine.  Takeshita et al. describe the production of a desired substance such as lysine by fermentation by a microorganism (paragraph [0047]).  Lysine production can be increased by transforming the host bacteria with a gene encoding a mutant aspartate kinase which is resistant to inhibition by lysine (paragraph [0121]).  It would have been obvious to have transformed the host microorganism of the claims of the ‘784 application with a gene encoding an aspartate kinase which is resistant to inhibition by lysine because Takeshita et al. teach that such a genetic modification would be expected to increase the production of lysine by the host microorganism.

Claims 1, 16, 19, 20, 44, 46, 51, 57, 58, 64, 67 and 74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/067784 in view Takeshita et al. (US Publication No. 2011/0003347 – see the IDS filed 25 February 2020) and Schwender (WO 2016/007490 – see the IDS filed 25 February 2020).  The claims of the ‘784 application and Takeshita et al. do not recite a host microorganism which expresses diphosphate-fructose-6-phosphate 1-phosphotransferase.  Schwender et al. describe methods for increasing the oil content of cells (abstract).  The expression of diphosphate-fructose-6-phosphate 1-phosphotransferase was found to positively correlate with lipid accumulation (paragraphs [12] and [104]).  It would have been obvious to have expressed a gene encoding diphosphate-fructose-6-phosphate 1-phosphotransferase in the host cell of the claims of the ‘784 application and Takeshita et al. because Schwender et al. teach that the advantage of increased lipid accumulation in the host cell would be expected.

Claims 44, 46, 56-58, 67, 74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/067784 in view of Peng et al. (PLoS One, 20 September 2016, Vol. 11, e0162861, pp. 1-14 – see the IDS filed 25 February 2020).  The claims of the ‘784 application do not recite a host bacteria which expresses the gene pfaE.  Peng et al. describe the production of docosahexaenoic acid (DHA) in a recombinant bacteria (abstract).  Expression of pfaE in recombinant bacteria resulted in the production of high amounts of DHA (abstract; Figures 1 and 2).  It would have been obvious to have expressed a pfaE gene in the host cell of the claims of the ‘784 application because Peng et al. teach that the advantage of increased DHA accumulation in the host cell would be expected.

Claims 44, 46, 57, 58, 62, 67 and 74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/067784 in view of Mizraki et al. (US Publication No. 2016/0326485 – see the IDS filed 25 February 2020).  The claims of the ‘784 application do not recite a proteinic biomass comprising a digestibility-enhancing enzyme such as a protease.  Mizraki et al. describe bacteria for processing lignocellulose (abstract).  Integration of genes encoding cellulase into bacteria is reported to increase efficiency of alfalfa silage fermentation (paragraph [0179]).  	It would have been obvious to have included a protease in the proteinic biomass of the claims of the ‘784 application because Mizraki et al. teach that the advantage of an improved animal feed such as increased efficiency of alfalfa silage fermentation would be expected.

	Claims 44, 46, 57, 58, 65, 67 and 74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/067784 in view of Bestel-Corre et al. (US Publication No. 2007/0087403).  The claims of the ‘784 application do not recite a host bacteria in which phosphofructokinase 1 has been deleted.  Bestel-Corre et al. teach the advantage of limiting NADPH-oxidizing activities in microorganisms which produce molecules resulting from NADPH-consuming pathways (abstract).  Appropriate microorganisms include Clostridium sp. which produce amino acids such as lysine (paragraphs [0011], [0015], [0057]; Claims 10 and 13).  The desired result of limiting NADPH-oxidizing activity can be achieved by deletion of one or more genes encoding phosphofructokinase such as pfkA or PFK1 (paragraphs [0041], [0049]; Claim 4).  	It would have been obvious to have deleted a gene encoding phosphofructokinase 1 from the host cell of the claims of the ‘784 application because Bestel-Corre et al. teach that the advantage of improved production of lysine by the host cell would be expected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2019/0345436 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652